DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a service data transmission method, comprising: determining, by a terminal device, characteristic information of video service data; sending, by the terminal device, the characteristic information to a network device; sending, by the terminal device, refresh rate information, code compression rate information, and video resolution information of the video service data to the network device, wherein the refresh rate information, the code compression rate information, and the video resolution information of the video service data are used by the network device to determine a data volume of the video service data; or sending, by the terminal device, bit rate information and play duration information of the video service data to the network device, wherein the bit rate information and the play duration information of the video service data are used by the network device to determine the data volume of the video service data; and wherein the characteristic information and the data volume are used by the network device to determine scheduling information for transmitting the video service data, and wherein the network device transmits the video service data to the terminal device based on the scheduling information.

In regard amended claim 7, the prior arts of  record do not teach or disclose a network device for service data transmission, comprising: a receiver, the receiver configured to: receive characteristic information of video service data from a terminal device; and receive refresh rate information, code compression rate information, and video resolution information of the video service data from the terminal device, wherein the refresh rate information, the code compression rate information, and the video resolution information of the video service data are used by the network device to determine a data volume of the video service data; or receive bit rate information and play duration information of the video service data from the terminal device, wherein the bit rate information and the play duration information of the video service data are used by the network device to determine the data volume of the video service data; at least one processor; one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to determine, based on the characteristic information and the data volume, scheduling information for transmitting the video service data; and a transmitter, the transmitter configured to transmit the video service data to the terminal device based on the scheduling information.

In regard amended claim 14, the prior arts of record do not teach or disclose a terminal device for service data transmission, comprising: at least one of processor; one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one of processor configured to determine characteristic information of video service data; and a transmitter, the transmitter configured to: send the characteristic information and a data volume of the video service data to a network device; and send refresh rate information, code compression rate information, and video resolution information of the 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 05/19/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476